1

2

3                                    UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6
      CHETNABEN JARIWALA, an individual;
7     HARDIK JARIWALA, an individual; POOJA
      JARIWALA, an individual; KRISHNABEN
8                                                      2:18-cv-01532-JCM-VCF
      JARIWALA, an individual; YOGESH
      JARIWALA, an individual; RENUKA PATEL,           MINUTE ORDER
9
      an individual; DAXABEN JARIWALA,
10    individually and as her to the Estate of
      KIRITKUMAR JARIWALA; HERISAN
11    JARIWALA as heir to the Estate of
      KIRTIKUMAR JARIWALA; ABHISEK
12    JARIWALA as heir to the Estate of
      KIRITKUMAR JARIWALA: ROBERT
13    ANSAR as Special Administrator to the Estate
      of KIRTKUMAR JARIWALA, deceased,
14
                           Plaintiffs,
15
      vs.
16
      ENTERPRISE LEASING COMPANY-WEST,
      LLC, a foreign limited liability company;
17
      ENTERPRISE RENT-A-CAR COMPANY OF
18    LOS ANGELES, LLC, a foreign limitedliability
      company; KIA MOTORS AMERICA,
19    INC., a foreign corporation; DOES 1 through
      100; ROE BUSINESS ENTITIES 1 through
20    100, inclusive jointly and severally,

21                         Defendants.

22

23          Before the court is Defendant Enterprise Leasing Company-West, LLC’s Motion to Compel

24   Plaintiffs’ Interrogatory Answers and Document Productions (ECF NO. 70).

25          Accordingly,
1           IT IS HEREBY ORDERED that a hearing on Defendant Enterprise Leasing Company-West,

2    LLC’s Motion to Compel Plaintiffs’ Interrogatory Answers and Document Productions (ECF NO. 70) is

3    scheduled for 2:00 PM, August 6, 2019, in Courtroom 3D.

4

5           DATED this 29th day of July, 2019.
                                                               _________________________
6                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
